Citation Nr: 0616421	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a head 
injury.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The evidence of record does not show credible supporting 
evidence that the claimed inservice stressors occurred.

2.  The veteran's service medical records do not show 
evidence of a head injury in service.

3.  The veteran has current diagnoses of essential tremor, 
and history of cerebrovascular accident (stroke).

4.  The evidence of record does not relate the veteran's 
essential tremor, or history of cerebrovascular accident, to 
her military service.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder (PTSD) was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of a head injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as none was required.  In this case, 
while there is evidence of a current disorder, and a private 
medical opinion linking this disorder to the veteran's time 
in service, the record on appeal lacks competent evidence 
indicating that the veteran experienced an event or injury in 
service resulting in her current diagnosis of PTSD.  As such, 
a VA examination is not necessary for resolution of this 
appeal.  See 38 C.F.R. § 3.159(c)(4).  

In her October 2002 claim, the veteran stated that she had 
been treated for a head injury and a psychiatric disorder 
beginning in October 1969 in the hospital on her base in 
California.  In her September 2003 notice of disagreement, 
she reported that these records had sealed by the hospital 
psychiatrist so that she could get an honorable discharge.  
In November 2004, the RO attempted to obtain these records 
from the National Personnel Records Center (NPRC).  The NPRC 
responded in April 2005, reporting that no treatment records 
were found in the veteran's maiden name or in either of her 
married names, in either 1969 or 1970, concerning treatment 
for either rape or for a head injury.  To that end, there is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The details of the veteran's alleged personal and physical 
assault are contained in her November 2002 stressor 
statement.  Therein, the veteran reported two 


allegations of sexual assault.  She asserted that the first 
occurred shortly after her arrival into the combat medic 
program.  She reported that she had borrowed a friend's car 
to shop for new shoes.  She stated that she was arrested 
because the car was reported as stolen.  The veteran noted 
that on return to the base, she was questioned by a criminal 
investigation division officer, who blackmailed her into 
sexual relations.  The Board notes that this incident was not 
discussed by the veteran in later correspondence or during 
her March 2006 hearing.

As to the second alleged assault, the veteran asserted that 
subsequent to the incident detailed above, on her birthday in 
1969, she went with friends to the noncommissioned officers' 
club on base to celebrate.  She stated that she believes 
someone put something in her drink, and eventually took her 
to a motel room where she was choked, gagged, and gang raped 
by 3 male service members.  She reported that she was 
subsequently taken to a bridge and thrown through it or off 
it, and ended up lying on a river bank with torn clothing.  
She asserted that she remained there for 3 days, and awakened 
with severe sunburn and a broken jaw.  She reported that she 
was driven back to her base by an old man who found her at 
the side of the road.  She stated that subsequently, she was 
given pain medication for her injuries at the base hospital, 
with which she attempted suicide, and was eventually forced 
to become an inpatient on the hospital's psychiatric ward for 
an unknown length of time. 

PTSD

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  
Furthermore, if the veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related 


to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran was not engaged in combat, corroborative evidence of 
his or her claimed inservice stressors must be introduced.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of inservice trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f)(3) was amended in March 2002, as follows:

If a [PTSD] claim is based on inservice 
personal assault, evidence from sources 
other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted 


diseases; and statements from family 
members, roommates, fellow service 
members, or clergy.  Evidence of 
behavior changes following the claimed 
assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a [PTSD] 
claim that is based on inservice 
personal assault without first advising 
the claimant that evidence from sources 
other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing 
him or her the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an 
opinion as to whether it indicates that 
a personal assault occurred.

38 C.F.R. § 3.304(f)(3) (2005).

The veteran has been diagnosed with PTSD based on a history 
of personal trauma.  The claims file contains medical 
evidence linking the diagnosis of PTSD to an alleged sexual 
assault that occurred during military service.  Thus, the 
issue before 


the Board is whether there is competent evidence of record 
corroborating the veteran's allegations that she was sexually 
and physically assaulted in service, an element necessary to 
establish entitlement to service connection for PTSD in this 
case.

As the veteran's claimed stressor is not related to combat, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  See Moreau, 9 
Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

In this case, the veteran's service medical records do not 
corroborate that she was sexually assaulted in service.  
Review of the service medical records show that the veteran 
was hospitalized for several days in June 1970 for a urinary 
tract infection; the inpatient summary noted that she had 
been involved in an automobile accident in January 1970 with 
no residual fractures.  Her December 1970 service separation 
examination noted only that she was pregnant, and the 
accompanying dental examination was essentially normal, 
making no mention of a broken jaw or related residuals.  
Ultimately, there is no evidence that the veteran was treated 
for the injuries she reported in her stressor statement; 
indeed, there are no treatment records at all dated in the 
month of the alleged assault, or for 8 months thereafter.
 
Additionally, the veteran has stated that she experienced 
behavioral changes subsequent to and as a result of the 
alleged assault.  Her service personnel records 


show several punishments given under Article 15 of the 
Uniform Code of Military Justice subsequent to the date of 
the alleged assault.  The first was four months after the 
alleged personal trauma occurred, in February 1970, for 
having alcohol in the barracks.  The rest of the additional 
instances were after she had been transferred to a new duty 
location, and were given for individual days where the 
veteran failed to report for kitchen patrol, or failed to 
wear her military uniform to standard.  The last Article 15 
was given for the veteran being absent without leave (AWOL) 
from her assigned duty station for a period of 2 weeks; 
immediately thereafter the veteran was found to be pregnant, 
and was discharged.  However, there are no Article 15 
punishments for the three days she reported being AWOL 
subsequent to the alleged personal assault.  Additionally, 
her service personnel records also show that her performance 
in her combat medic student program, the completion of which 
was subsequent to the date of the alleged personal assault, 
was "good," and there is no evidence that her departure 
from that program and transfer to her new location was under 
extraordinary circumstances.

Alternative sources of evidence have been considered, but do 
not support or corroborate the veteran's account of the 
stressor incident.  The veteran's sister wrote to VA in 
November 2002, stating that the veteran's behavior changed 
significantly after the veteran's time in the combat medic 
training program.  The veteran's sister reiterated the 
details of the alleged assault, and noted that the veteran's 
episodes of crying, anxiety, and depression she witnessed in 
the veteran did not exist before the veteran entered military 
service.  Additionally, the veteran's husband testified that 
when he met her in 1976, she was distrustful of others and 
self-isolative.  

The Board finds that these statements are of limited 
probative value, as they were made very recently, and are 
based either on the veteran's account of her alleged assault, 
or were made by persons who did not know the veteran prior to 
the alleged 


attack.  Instead, the Board gives greater probative value to 
the contemporaneous evidence, such as the veteran's service 
medical and personnel records which do not support or 
corroborate the veteran's account of the stressor incidents.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

Lastly, the veteran refers to her VA and private mental 
health records to corroborate her claim.  There is some 
evidence that she was treated for psychiatric disorders other 
than PTSD.  Private treatment records dated in April 1998, 
March 1999, and May 2000 note that the veteran was being 
treated for depression and/or anxiety, and a July 2003 VA 
treatment record noted that the veteran reported that she had 
been taking Lorazepam, an antipsychotic medication, since 
having a nervous breakdown in 1973.  However, the first 
evidence of a diagnosis of PTSD, "by history," is dated in 
April 2003.  Additionally, no VA or private mental health 
records related to PTSD dated prior to 2003 have been 
submitted.  During the veteran's March 2006 Board hearing, 
she stated that she either could not recall the name of the 
facilities in which she had been treated, or had been unable 
to obtain her records from the treating facilities.  
Additionally, there is no mention of any mental health 
diagnosis related to a sexual assault, until August 2002, 
shortly before the filing of her claim for benefits with VA.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Accordingly, the 
evidence taken as a whole does not corroborate the veteran's 
statements that a personal assault occurred in service in 
September 1970.



As the veteran's stressor is not related to combat, her 
testimony alone is not sufficient to establish the occurrence 
of the claimed assault as an inservice stressor. Cohen, 10 
Vet. App. at 128.  Her testimony must be corroborated by 
credible supporting evidence.  Id.  The veteran has offered 
no competent corroborating evidence of her claimed stressor.  
Moreover, service department records also do not support the 
veteran's claim regarding her claimed stressor.  Doran, 6 
Vet. App. at 283.  Again, service connection for PTSD 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an inservice stressor.  Although the veteran has a diagnosis 
of PTSD relating to sexual trauma, there is no credible 
supporting evidence that the claimed inservice stressor 
occurred.  Additionally, although the veteran's VA 
psychiatrist provided a diagnosis of PTSD, and the veteran's 
private licensed clinical social worked provided a nexus 
opinion linking the veteran's PTSD to the alleged inservice 
stressor, the Board observes that these opinions were based 
on the veteran's subjective account of the alleged incident, 
and not the veteran's account in conjunction with credible 
corroborating evidence that the claimed inservice stressor 
occurred.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Residuals of a Head Injury

The veteran's service medical records show no evidence of a 
head injury in service.  As noted above, an RO request to the 
NPRC for the treatment records the veteran reported as 
"sealed" came back with negative results.  The veteran's 
December 


1970 service separation examination makes no mention of any 
head injury or related residuals.  Additionally, a dental 
examination conducted at service separation made no mention 
of a broken jaw or related residuals.

Subsequent to service, the veteran underwent a magnetic 
resonance imaging scan in December 1995 to determine the 
source of a manifested essential tremor.  Related private 
medical records show that she had experienced a 
cerebrovascular accident (stroke) in 1985, and subsequently 
began to develop a right upper extremity tremor in 1989, as 
noted in a July 2003 VA treatment record, or in 1991, as 
noted in an August 2004 VA treatment record, and spread to 
the head, neck, and left upper extremity.  In November 1994 
and March 1999, the veteran denied any history of head trauma 
or injury.

The evidence of record does not show that the veteran's 
essential tremor and history of stroke are the result of a 
head injury in service, or are otherwise related to service.  
Although private and VA treatment records show continuous 
treatment for essential tremor since 1995, none of the 
veteran's private or VA physicians has asserted that the 
condition is the result of the alleged inservice head injury, 
or of any other incident in service.  Although the veteran 
asserted during her March 2006 Board hearing that her 
essential tremor was the result of medications she was given 
for head injury trauma, and the resulting psychiatric 
symptoms, there is no evidence in the record that this is the 
case.  Additionally, although there are no definite nexus 
opinions of record as to this issue, the evidence tends to 
show that the 1985 stroke and essential tremor were related 
to the veteran's family history of both conditions, 
particularly based on the prominent discussion of same in the 
November 2002 private opinion letter of Dr. M. T.  Other 
evidence to that end includes private treatment records dated 
in April 1998, and VA treatment records dated in May 2003 and 
August 2004.  

Because there is no evidence of a head injury in service, and 
no opinion of record relating the veteran's current 
neurological disorders to service, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a head injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


